ON PETITION FOR REHEARING
This matter is before us on a petition for rehearing, the attorneys for the appellee thinking that we might have overlooked the question they now seek to argue, the contention of the appellee being that, because we adopted Section 6897, W.C.S. 1920 from the state of California, presumptively at least we also adopted with it the construction placed upon it by the Supreme Court of California prior to its adoption. We have no particular fault to find with this statement of the appellee. However, he goes further in his argument and insists that we must also adopt the practice of the State of California which has grown up about this particular section. To this latter contention we cannot consent, a least as applicable to cases in which a contrary rule of practice has been established in this state.
We understand the law to be, and rightly so, that every state reserves unto itself the right to say what the practice within her own courts will be. Gray v. Askew, 3 Oh. 481, wherein it is said:
"Again, where a practice has grown up under a statute in a particular and sovereign jurisdiction, it is no just inference that, if another sovereign jurisdiction ingraft the same statute into their code, they intended to ingraft, also into their practice, the practice founded upon it, in the jurisdiction from whence it was taken. The provisions of the statute may be well adapted to the institutions of the government adopting it. The practice founded upon it may be adverse to these institutions; and these facts must enter into the determination whether the construction is to be *Page 504 
adopted or not. This rests upon the decision of courts, and cannot be deduced from the mere fact of enacting the statute."
The practice in this state has long been established, and is discussed in the former opinion, that matters of substance may be raised for the first time in the Supreme Court. Grover Irrigation Co. v. Lovella Ditch Co., 21 Wyo. 204, 131 P. 43; Nichols v. Board of Com'rs., 13 Wyo. 1, 76 P. 381; Delfelder v. Farmers State Bank, (Wyo.) 269 P. 418.
We gave this case careful consideration before, and if we adopted the practice of each state from which we may have taken a section of our law, we would soon be in a hopeless muddle. Where the legislature has not spoken on the subject we reserve the right to say what the practice shall be in the courts of this state. We see no reason for setting aside the practice so well established in this state on the question of raising matters of substance for the first time in the Supreme Court.
The petition for rehearing is denied.
BLUME, Ch. J., and RINER, J., concur. *Page 505